Exhibit 10.1

 



Green Dragon Wood Products, Inc.

Unit 312, 3rd Floor, New East Ocean Center

9 Museum Road

Kowloon K3 NONE

 

 

December 23, 2016

 

Zeecol Limited

57 A Nayland Street

Christchurch 8081

Sumner, New Zealand

Attention: William Mook

 

Re:Board Seat

 

 

Dear William:

 

Re:Offer to join the Board of Directors

 

Dear William:

 

On behalf of Green Dragon Wood Products, Inc. (the “Company”), I am extremely
pleased to invite you to become a member of the Company’s Board of Directors
(the “Board”). We believe that your skills, expertise and knowledge will prove
very helpful to the Company’s progress as we move towards the completion of our
business combination.

 

In connection with your service as a director, we will recommend to the Board
that you be granted 25,000 shares of the Company’s Common Stock quarterly
beginning January 2, 2017 (“Board Compensation”). We will recommend that the
shares become vested quarterly over a period of one (1) year. Please note that
this offer and any granting of shares of the Company’s capital stock referenced
in this offer letter are contingent upon approval of the Board.

 

In addition, you will be entitled to be reimbursed for reasonable expenses
incurred by you in connection with your services to the Company in accordance
with the Company’s established policies.

 

Your service on the Board of Directors will be in accordance with, and subject
to, the Company’s Bylaws and the Articles of Incorporation, as such may be
amended from time to time. In accepting this offer, you are representing to us
that (i) you do not know of any conflict that would restrict you from becoming a
director of the Company and (ii) you will not provide the Company with any
documents, records or other confidential information belonging to any other
parties.

 

You agree that you will be receiving the Board Compensation shares for
investment purposes and not with a view to transfer, redistribute or dispose of
such shares, except in accordance with SEC rules and regulations. You understand
that both during the period that you are a director, and for ninety (90) days
thereafter, you will be an “affiliate” of the Company and my your sales of any
of the shares will be subject to the limitations imposed on affiliates.

 



1 

 

 

If you wish to accept this offer, please sign below and return the fully
executed letter to us. You should keep one copy of this letter for your own
records. This letter sets forth the terms of your service with the Company and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by an officer of the Company and by you.

 

We are looking forward to having you join us at the Company. We believe that
your enthusiasm and past experience will be an asset to the Company and that you
will have a positive impact on the organization.

 

      Sincerely,   Green Dragon Wood Products, Inc.  

 

--------------------------------------------------------------------------------

William Lee


 

 

     

 

Accepted and agreed to this

23rd day of December, 2016

 

       

ZEECOL LIMITED

 

 

 

By: _______________________________

William Mook, CEO

 



2 

 

 

